UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4329


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID LEE STEVENSON, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00764-RBH-1)


Submitted:   November 4, 2011             Decided:   February 7, 2012


Before NIEMEYER, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. McBratney, Jr., MCBRATNEY LAW FIRM, P.A., Florence,
South Carolina, for Appellant. Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Lee Stevenson, Sr., pled guilty pursuant to a

written plea agreement to conspiracy to distribute fifty grams

or more of cocaine base, in violation of 21 U.S.C. § 846 (2006),

and possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c) (2006).                        The district

court   sentenced     him    to   120     months    of     imprisonment        for   his

violation of § 846, plus a consecutive sixty-month sentence for

his violation of § 924(c), yielding a total term of 180 months

of imprisonment.           Stevenson now appeals.            In accordance with

Anders v. California, 386 U.S. 738 (1967), Stevenson’s attorney

has   filed    a   brief    certifying     that    there     are    no    meritorious

issues for appeal but questioning the adequacy of Stevenson’s

Rule 11 hearing and the reasonableness of his 180-month sentence.

Stevenson     received      notice   of    his     right    to     file    a   pro    se

supplemental brief, but has not done so.                   Finding no error, we

affirm.

              First, Stevenson questions whether the district court

complied with the requirements of Rule 11 when accepting his

plea.     Because Stevenson did not move to withdraw his guilty

plea in the district court, we examine the adequacy of the plea

colloquy for plain error.            United States v Martinez, 277 F.3d

517, 525 (4th Cir. 2002).               Our careful review of the record

convinces us that the district court substantially complied with

                                          2
the mandates of Fed. R. Crim. P. 11 in accepting Stevenson’s

guilty plea and that any omission on the court’s part did not

affect Stevenson’s substantial rights.                   Moreover, the district

court    ensured    that   Stevenson’s          guilty   plea    was    knowing    and

voluntary     and   supported     by    a   sufficient       factual   basis.      See

United States v. DuFusco, 949 F.2d 114, 116, 119-20 (4th Cir.

1991).

              Turning to Stevenson’s sentence, we review a sentence

for reasonableness, applying a “deferential abuse-of-discretion

standard.”      Gall v. United States, 552 U.S. 38, 52 (2007).                      We

begin    by   reviewing     the    sentence       for    significant      procedural

error,    including    such     errors       as   “failing      to    calculate    (or

improperly      calculating)      the       Guidelines       range,    treating    the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)      [(2006)]    factors,         selecting    a     sentence    based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”         Id. at 51.        Because Stevenson did not object

to the Guidelines calculations in his presentence report, argue

for a sentence different from the one imposed, or challenge the

adequacy of the district court’s explanation of its sentencing

decision, we review for plain error.                United States v. Lynn, 592

F.3d 572, 577-78 (4th Cir. 2010).

              Our review of the record reveals no procedural error

in the district court’s determination of Stevenson’s sentence.

                                            3
The    district     court        properly       noted     the    applicable       statutory

minimums and adopted the proper Guidelines range calculations

for each charge. ∗             Furthermore, it correctly noted that statute

required the sentence for Stevenson’s § 924(c) conviction to run

consecutively           to     any     other    sentence        imposed.       18        U.S.C.

§ 924(c)(1)(D)(ii)             (2006).         The   district     court    also     properly

considered        the        factors    listed       in   18    U.S.C.     § 3553(a)       and

explained Stevenson’s sentence in light of this consideration.

                We next consider the substantive reasonableness of the

sentence,         taking         into     account         the     “totality         of      the

circumstances, including the extent of any variance from the

Guidelines range.”              Gall, 552 U.S. at 51.               We presume that a

sentence within a properly determined advisory Guidelines range

is substantively reasonable.                   United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).                Furthermore, where a statute mandates

a certain sentence, then the imposition of such a sentence is

per se reasonable.              United States v. Farrior, 535 F.3d 210, 224

(4th Cir. 2008).

                In Stevenson’s case, his aggregate 180-month sentence

was the minimum sentence required by statute.                            See 21 U.S.C. §

846,       21    U.S.C.         §      841(b)(1)(A)        (2006);        18   U.S.C.         §

       ∗
       The parties agree that the Fair Sentencing Act of 2010,
Pub. L. No. 111-220, 124 Stat. 2372, is inapplicable in this
case, and we find no binding authority to the contrary.



                                                4
924(c)(1)(A)(i).      Accordingly, we find that it was substantively

reasonable, and conclude that the district court committed no

error in its imposition.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Therefore, we affirm Stevenson’s conviction and sentence.                  This

court requires counsel to inform Stevenson, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If Stevenson requests that a petition be filed

but counsel believes such a petition would be frivolous, counsel

may   move     in     this   court    for     leave    to   withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Stevenson.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and    argument   would   not   aid    the

decisional process.

                                                                     AFFIRMED




                                      5